Appeal from a judgment of the Supreme Court (Harris, J.), entered February 2, 1996 in Albany County, which dismissed petitioner’s application in a proceeding pursuant to CPLR article 78, to review two determinations of respondent denying petitioner’s request for parole.
Petitioner seeks review of respondent’s determinations, dated January 18, 1995 and January 31, 1996, both of which denied his application for release on parole. Petitioner’s challenge to the earlier of these determinations was rendered moot and correctly dismissed by Supreme Court after an administrative appeal resulted in the reversal of that determination and remittal for a new parole release hearing. That hearing resulted in the second determination, dated January 31, 1996, which also denied petitioner’s application for release on parole. Petitioner’s challenge to the latter determination is premature in that his administrative appeal therefrom is currently pending before respondent’s Appeals Unit. Hence, petitioner is precluded from seeking review of the January 31, 1996 determina*863tion by this Court until his administrative remedies have been exhausted (see, Matter of La Bounty v Russi, 208 AD2d 1071, appeal dismissed, lv denied 85 NY2d 889).
Cardona, P. J., Mercure, Crew III, Yesawich Jr. and Carpinello, JJ., concur. Ordered that the judgment is affirmed, without costs.